DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 4 thru 10, 12 thru 16 and 18 thru 23 have been entered into the record.  Claims 3, 11 and 17 have been cancelled.
Response to Amendment
The specification amendments and the amendment to Figure 6 overcome the drawing objections from the previous office action (4/26/2021).  The drawing objections are withdrawn.
The cancellation of claim 17 and the amendments to claim 18 overcome the claim objections from the previous office action (4/26/2021).  The claim objections from the previous office action are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (4/26/2021).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.
The amendments to claim 18 overcome the 35 U.S.C. 101 rejection from the previous office action (4/26/2021).  The 35 U.S.C. 101 rejection is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 thru 10, 12 thru 16 and 18 thru 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 16, the phrase "the controlling the driving state" should be "the controlling of the driving state".  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In line 18, the phrase "the controlling the driving state" should be "the controlling of the driving state".  Appropriate correction is required.
Claim19 is objected to because of the following informalities:  In line 5, the word "anyone" should be "any one".  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 5, there should be the word "or" before 'a sidewalk'.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  In line 2, the acronym or abbreviation "ROI" is used.  The claim should recite the full meaning to clearly designate the acronym or abbreviation.  The examiner assumes ROI stands for 'region of interest'.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 thru 10, 12 thru 16 and 18 thru 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to the independent claims 1, 9 and 18 recite modifying the risk level to a first risky road segment.  The disclosure does not support any kind of modifying, updating, changing, altering, resetting, or adjusting of any risk level.  The disclosure recites obtaining of the risk level (P[0061] and Figure 2), but there is no modification of the risk level for a particular road segment.  Furthermore, there is no support for modifying the risk level based on roadside object feature information and the roadside risky area; and there is no support for controlling the driving state of the vehicle according to the modified risk level.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and  22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the “ROI layer comprises semantic information outside of road and risk reference information” (lines 2 and 3).  It is unclear what the semantic information is since it does not include road information and risk reference information.  The claim recites what is not included in the semantic information, instead of what the semantic information does include.  It is also unclear if the outside of road is supposed to be areas that on off or away from the road, or to not include road information.  The examiner assumes any information that is not associated with the road that is displayed on a map equates to the claim language for continued examination.
Claim 22 recites the limitation "the road" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 thru 10, 12 thru 16 and 18 thru 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vose et al Patent Number 9,656,606 B1 in view of Jian .
Regarding claims 1, 9 and 18 Vose et al teach the claimed vehicle control method, method for alerting a driver to vehicle collision risks (title and flow diagrams of Figures 8 and 9), the claimed vehicle control apparatus, electronic device 106 (Figure 1), “The vehicle 105 may have an electronic device 106 associated therewith configured to facilitate the functionalities as discussed elsewhere herein.  In some cases, the electronic device 106 may be an on-board infotainment console inside the vehicle 105, such as part of an original equipment manufacturer (OEM) installation on the vehicle 105.” (column 6 lines 1 thru 7), the claimed apparatus comprising a processor and memory for storing a computer program, “The electronic device may include one or more processors and a memory coupled to the one or more processors.” (column 1 lines 61 and 62), and “a computer program product in accordance with an embodiment may include a computer usable storage medium (e.g., standard random access memory (RAM), an optical disc, a universal serial bus (USB) drive, or the like) having computer-readable program code embodied therein, wherein the computer-readable program code is adapted to be executed by a processor (e.g., working in connection with an operating system) to facilitate the functions” (column 30 lines 51 thru 58), and the claimed computer readable storage medium storing a computer program, “a computer program product in accordance with an embodiment may include a computer usable storage medium (e.g., standard random access memory (RAM), an optical disc, a universal serial bus (USB) drive, or the like) having computer-readable program code embodied therein, wherein the computer-readable program code is adapted to be 
the claimed obtaining current driving information of a vehicle, “The insurance provider may receive, from the customer, vehicle data associated with the vehicle including at least information indicting the vehicle's location (block 805).  The vehicle data may additionally include various vehicle factors and subfactors that may impact the vehicle's risk for an animal collision.  Based upon at least the location of the vehicle, the insurance provider may access environment data associated with the location as well as any other relevant data included in the received vehicle data (block 810).” (column 15 lines 48 thru 56 and Figure 8), “The electronic device may then access data detailing of high-risk areas within the displayed geographical region, including a plurality of prior vehicle accident data (block 905).  It should be appreciated that in some embodiments, the high-risk areas may also be identified based upon environment factors as determined through the use of a machine learning algorithm, as described elsewhere herein.  Additionally or alternatively, the data detailing high risk areas of animal-vehicle and/or vehicle-vehicle collisions/accidents may be built from one or more data sources.  The data sources may include historical data, vehicle accident data, DMV data, insurance claim data, police report data, user entered data (such as insurance customers voluntarily entering data about animal-vehicle or vehicle-vehicle collisions via their mobile such that vehicle accidents in the future may be prevented), and/or other sources of accident data.” (column 16 line 56 thru column 17 line 4 and Figure 9), and “the electronic device may update the location on the displayed virtual road map in 
the claimed determining whether the vehicle drives to a risky road segment based on the current driving information and a preset risk map, “The insurance provider may assess the overall level of risk of the vehicle for an animal collision based upon the plurality of vehicle factors and subfactors and/or the environment factors and subfactors (block 820).” (column 15 lines 59 thru 62 and Figure 8), “The insurance provider may then determine whether there is an elevated risk for an animal collision, such as by determining whether the overall level of risk exceeds a threshold value (block 825).” (column 16 lines 1 thru 4 and Figure 8), a virtual representation of the high risk area is displayed on the electronic device 106 (Figures 5A, 5B, 6A and 6B) (claimed preset risk map), and “As the electronic device detects that the current location of the vehicle has been updated (i.e., the vehicle is moving or traveling along a road), it may determine whether the updated current location is within a threshold distance of a high-risk area, including a location where a prior vehicle accident occurred (block 920).” (column 17 lines 54 thru 59 and Figure 9), wherein the claimed preset risk map comprises risky road segments of roads, “FIG. 5A illustrates an exemplary interface 500 for displaying high-risk areas on a virtual road map.” (column 12 lines 54 and 55), “the interface 500 may depict a plurality of virtual representations corresponding to a plurality of high-risk areas and/or danger zones” (column 13 lines 5 thru 7), and “FIG. 6A illustrates an exemplary interface 600 for displaying high-risk areas on a virtual road map at a different zoom level than the exemplary interface 500 of FIG. 5A.” (column 13 lines 48 thru 50);

the claimed preset risk map further comprises a roadside risky area corresponding to the first risky road segment, the display for high-risk areas on a virtual road map (Figures 5A thru 6B) may include animal risk areas and dangerous intersections (Figure 7), these risk or dangerous areas equate to the clamed roadside risky area and first risky road segment.
Vose et al do not teach the claimed detecting feature information of a roadside object, and the claimed modifying the risk level of the first risky road segment based on the roadside object feature information and the roadside risky area. Jian teaches the claimed detecting feature information of a roadside object, “At 112, the vehicle may detect one or more dangerous characteristics of the vehicle's current surroundings.  In some examples, dangerous characteristics may include a vehicle collision, a near miss, an extreme velocity of another vehicle, excessive acceleration of another vehicle, motorcycles, pedestrians, parking lots, a sharp turn, a blind corner, construction, or debris, among other characteristics of a vehicle's surroundings.” (P[0018 and Figure 1), and “At block 230, in some examples, the vehicle may collect or receive perception data 
Jian further teaches the claimed modifying the risk level of the first risky road segment based on the roadside object feature information and the roadside risky area, “At 114, the vehicle may modify its operation in response to the one or more dangerous characteristics detected by the vehicle at 112.  In some examples, these modifications can be performed by an onboard computer of the vehicle.  In some examples, modifying the vehicle's operation can include performing a maneuver (e.g., applying the brakes, decelerating, turning, etc.) to avoid a collision.” (P[0019] and Figure 1), and “At block 240, in some examples, a perceived level of danger can be updated.  For example, the vehicle may store real-time perception data indicative of a dangerous condition detected by the vehicle (or another vehicle) not represented in a corresponding danger value or danger map.  In some examples, the vehicle may store the perception data on a local computer readable storage media (e.g., hard drive of the vehicle's onboard computer).  In some examples, updating the perceived level of danger may include changing a danger value associated with a location of the danger map.  Further, in some examples, the vehicle may determine a danger value based on the real-time perception data to store on the local storage media.” (P[0036] and Figure 2B).

Vose et al do not explicitly teach the claimed controlling a driving state of the vehicle accordingly when the vehicle drives to the risky road segment, but instead controls warnings to the driver when the vehicle is located within or is near a geographical area (and/or intersection) associated with a higher than average risk of animal-vehicle and/or vehicle-vehicle collisions (abstract).  The control of a vehicle based on certain conditions is common and well known in the art, such as with an autonomous vehicle.  Additionally, Jian do not explicitly recite the claimed controlling of the vehicle, but does teach autonomous vehicle operation based on the sensor information and controlling the vehicle actuators (Figure 4), and the system may be used with autonomous vehicles (P[0005]).  This implies, but does not explicitly recite the claimed control.  Vose et al further do not teach the claimed controlling the driving state according to the risk level of the first risky road segment, the claimed controlling the driving state according to the risk level of the first risky road segment, and the claimed 
Gibson et al teach, “A route risk mitigation system and method using real-time information to improve the safety of vehicles operating in semi-autonomous or autonomous modes.  The method mitigates the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes, including less risky travel routes for vehicles engaged in autonomous driving over the travel routes.  The route risk mitigation system may receive location information, real-time operation information, (and/or other information) and provide updated associated risk values.” (abstract).  
Gibson et at further teach the claimed controlling a driving state of the vehicle accordingly when the vehicle drives to the risky road segment, the claimed controlling the driving state according to the risk level of the first risky road segment, the claimed controlling the driving state according to the risk level of the first risky road segment, and the claimed controlling the driving state according to the modified risk level of the first risky road segment, “In response to determining accident types and causes/probable causes of the accident types over the travel route, adjustments can be made to the driving actions planned for the autonomous vehicle over the travel route (step 810).  The adjustments can be made based on the causes/probable causes of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for alerting a driver to vehicle collision risks of Vose et al and the detection of dangerous vehicle surroundings and updating the danger level of Jian with the adjustments to driving actions of Gibson et al in order to improve the safety of vehicles operating in semi-autonomous or autonomous modes (Gibson et al P[0020]).
Regarding claims 2 and 10 Vose et al teach the claimed method of claim 1 and claimed apparatus of claim 9 (see above), wherein,
the claimed current driving information comprises current location information, “The insurance provider may receive, from the customer, vehicle data associated with the vehicle including at least information indicting the vehicle's location (block 805).” (column 15 lines 48 thru 50 and Figure 8), and “the vehicle data may include the location of the vehicle 105 (e.g., GPS coordinates of the vehicle)” (column 6 lines 58 thru 60); and
the claimed determining whether the vehicle drives to the risky road segment comprises determining that the vehicle drives to the risky road segment when it is determined that a distance between the current location and a location area of the risky road segment is less than a preset distance, “As the electronic device detects that the current location of the vehicle has been updated (i.e., the vehicle is moving or traveling 
Regarding claims 4 and 12 Vose et al teach the claimed method of claim 1, and claimed apparatus of claim 9 (see above), wherein the claimed preset risk map further comprises risky areas corresponding to risky road segments, “FIG. 5A illustrates an exemplary interface 500 for displaying high-risk areas on a virtual road map.” (column 12 lines 54 and 55), “the interface 500 may depict a plurality of virtual representations corresponding to a plurality of high-risk areas and/or danger zones” (column 13 lines 5 thru 7), and “FIG. 6A illustrates an exemplary interface 600 for displaying high-risk areas on a virtual road map at a different zoom level than the exemplary interface 500 of FIG. 5A.” (column 13 lines 48 thru 50), the claimed risky road segments equate to the shaded areas of the road in Figure 5A, wherein the claimed risky areas comprise roadside risky areas and road risky areas, the high risk areas may designate animal collision areas (claimed roadside risky areas) and vehicle collision areas (claimed road risky areas) (abstract); and
the claimed obtaining the risk level corresponding to the first risky road segment when the vehicle drives to the first risky road segment, “The insurance provider may then determine whether there is an elevated risk for an animal collision, such as by determining whether the overall level of risk exceeds a threshold value (block 825).” (column 16 lines 1 thru 4 and Figure 8), the risk level would be elevated when entering the risk areas of the road in Figure 5A, and the risk level would be lower when outside of the risk areas in Figure 5A, the part of the road that is designated with the shaded 
the claimed obtaining a type of risky area corresponding to the first risky road segment when the vehicle drives to the first risky road segment, “FIG. 6B illustrates an exemplary interface 650 for displaying multiple types of high-risk areas on a virtual road map.” (column 14 lines 20 thru 22), and “As depicted in the interface 650, the plurality of virtual representations corresponding to high-risk areas are displayed in two different colors.  According to some embodiments, virtual representations displayed in a first color correspond to vehicle-animal collisions and virtual representations displayed in a second color correspond to vehicle-vehicle collisions.  It should be appreciated that any number of colors or other indications may be used to organize the plurality of high-risk areas based upon the corresponding type of collision.” (column 14 lines 26 thru 35); and
the claimed determining the risk level corresponding to the first risky road segment according to the type of risky areas of the first risky road segment, “the virtual representations corresponding to the plurality of accessed high-risk area data may be divided into two or more sets of particular types of vehicle accidents.  For example, one set of high-risk area data may correspond to vehicle-animal collisions, and another set of high-risk area data may correspond to vehicle-
Regarding claims 5 and 13 Vose et al teach the claimed method of claim 1, and claimed apparatus of claim 9 (see above), wherein the claimed current driving information further comprises a current driving speed, the vehicle data may include the speed of the vehicle 105 (column 6 lines 60 and 61), and the claimed different risk levels correspond to different driving speeds, high-risk areas in a geographic region may be varied based upon a detected speed of the vehicle (column 17 lines 6 thru 14).
Vose et al do not teach the claimed controlling the driving state of the vehicle according to the risk level corresponding to the first risky road segment comprises the claimed determining whether the current driving speed is greater than a driving speed corresponding to the risk level corresponding to the first risk road segment, and the claimed controlling the vehicle to decelerate when it is determined that the current driving speed is greater than the driving speed corresponding to the risk level corresponding to the first risk road segment.  
Gibson et al teach the claimed controlling the driving state of the vehicle according to the risk level corresponding to the first risky road segment, “The method mitigates the risks associated with driving by assigning real-time risk values to road segments and then using those real-time risk values to select less risky travel routes, including less risky travel routes for vehicles engaged in autonomous driving over the travel routes.  The route risk mitigation system may receive location information, real-time operation information, (and/or other information) and provide updated associated 
the claimed determining whether the current driving speed is greater than a driving speed corresponding to the risk level corresponding to the first risk road segment, “computing device 102 may receive (in step 510) other information to improve the accuracy of any determined liability.  Some examples of this other information include, but are not limited to, the vehicle's speed (e.g., a vehicle without a sport suspension attempting to take a dangerous curve at a high speed), vehicle's speed compared to the posted speed limit, etc. Other examples of other information that may be received include the determination of risk values and accident information.” (P[0072] and Figure 5), and “For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit.” P[0088]; and
the claimed controlling the vehicle to decelerate when it is determined that the current driving speed is greater than the driving speed corresponding to the risk level corresponding to the first risk road segment, “the adjustment of driving actions planned for the autonomous vehicle can include a reduction of speed of travel of the autonomous vehicle over the travel route” (P[0094] and Figure 8), and “the adjustment 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for alerting a driver to vehicle collision risks of Vose et al and the detection of dangerous vehicle surroundings and updating the danger level of Jian with the adjustments to driving actions of Gibson et al in order to improve the safety of vehicles operating in semi-autonomous or autonomous modes (Gibson et al P[0020]).
Regarding claims 6 and 14 Vose et al teach the claimed method of claim 1 and claimed apparatus of claim 9 (see above), further comprises:
the claimed obtaining current environmental feature information around the vehicle, “Based upon at least the location of the vehicle, the insurance provider may access environment data associated with the location as well as any other relevant data included in the received vehicle data (block 810).” (column 15 lines 53 thru 56 and Figure 8), and “the environment data may include ecological characteristics of the environment, characteristics of the roadway the vehicle 105 is travelling on, a historical record of past animal collisions, and/or other data.  In some embodiments, the ecological characteristics may include various subfactors related to at least one of the following: proximity to bodies of water, the direction of water flow for those bodies of water, the density of tree coverage, and use of land for farming crops such as corn or wheat.  In other embodiments, the roadway characteristics may also include various subfactors related to at least one of the following: the speed limit of the road, whether 
the claimed identifying a risky object based on the current environmental feature information, “displaying virtual representations corresponding to vehicle-animal collision 752 ("Show Animal Data"), and displaying virtual representations corresponding to vehicle-vehicle collision 754 ("Show Dangerous Intersections")” (column 14 lines 60 thru 64), wherein the claimed risky object is a person or an object appearing on a road in front of the vehicle or at a roadside, an animal may be at the roadside or on the road and a vehicle may be on the road (both equate to claimed object appearing in front of the vehicle).
Vose et al do not teach the claimed controlling the driving state of the vehicle according to the risky object.  Gibson et at teach, “In response to determining accident types and causes/probable causes of the accident types over the travel route, adjustments can be made to the driving actions planned for the autonomous vehicle over the travel route (step 810).  The adjustments can be made based on the causes/probable causes of the accident types in order to avoid the accident types during travel over the travel route.” (P[0094] and Figure 8), and “the adjustment of driving actions planned for the autonomous vehicle can include reduction of a speed of travel and preparations for sudden braking and/or evasive maneuvers over the travel route” P[0094].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for alerting a driver to vehicle collision risks of Vose et al and the detection of dangerous vehicle surroundings and updating the danger level of Jian with the 
Regarding claims 7 and 15 Vose et al teach the claimed method of claims 1 and 6, and claimed apparatus of claims 9 and 14 (see above).  Vose et al do not teach the claimed controlling the driving state of the vehicle according to the risky object.  
Gibson et at teach the claimed controlling the driving state of the vehicle according to the risky object, “In response to determining accident types and causes/probable causes of the accident types over the travel route, adjustments can be made to the driving actions planned for the autonomous vehicle over the travel route (step 810).  The adjustments can be made based on the causes/probable causes of the accident types in order to avoid the accident types during travel over the travel route.” (P[0094] and Figure 8), and “the adjustment of driving actions planned for the autonomous vehicle can include reduction of a speed of travel and preparations for sudden braking and/or evasive maneuvers over the travel route” P[0094], comprises:
the claimed obtaining a risk level of the risky object according to a preset mapping relationship between a risky object type and the risk level, “Historical accident information for the travel route can be analyzed (step 804) to, for example, determine accident types which occurred over the travel route.  The analysis can identify accidents which occurred while driving manually or autonomously (step 806) over the travel route.  The analysis can include determining causes and/or probable causes of the accident types which occur over the travel route (step 808).” (P[0094] and Figure 8), and “A route risk value can be determined for each of the travel routes (step 904).  The route risk 
the claimed controlling the driving state according to the risk level of the risky object, “In response to determining accident types and causes/probable causes of the accident types over the travel route, adjustments can be made to the driving actions planned for the autonomous vehicle over the travel route (step 810).  The adjustments can be made based on the causes/probable causes of the accident types in order to avoid the accident types during travel over the travel route.” (P[0094] and Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for alerting a driver to vehicle collision risks of Vose et al and the detection of dangerous vehicle surroundings and updating the danger level of Jian with the adjustments to driving actions of Gibson et al in order to improve the safety of vehicles operating in semi-autonomous or autonomous modes (Gibson et al P[0020]).
Regarding claims 8 and 16 Vose et al teach the claimed generating warning information as an alert when the vehicle drives to the risky road segment, “If the insurance provider determines that there is an elevated risk for an animal collision ("YES"), processing may proceed with the insurance provider generating a notification that indicates an elevated risk for an animal collision (block 830).  The insurance provider may subsequently communicate the notification to the customer (block 835).” (column 16 lines 9 thru 15), and “If at least one of the calculated distances is less than the threshold value ("YES"), then the electronic device may generate a warning to alert the driver that the vehicle is currently located in and/or approaching a high-risk area 
Regarding claim 19 Vose et al teach the claimed method of claim 1 (see above). 
Vose et al do not teach the claimed establishing the preset map by collecting data for establishing a navigation map having road data and data outside a road, and the claimed processing the data outside the road to label the roadside risky area as any of a school, lawn, bushes or sidewalk. Vose et al do teach that system includes a vehicle navigation unit (Figures 5A thru 6B) which would be used to display the danger information from Jian.  
Jian teaches the claimed establishing the preset map by collecting data for establishing a navigation map having road data and data outside a road, “At 110, a vehicle may determine a route to travel from a current location of the vehicle to a destination indicated (e.g., via a user interface of a navigation system, a button or switch, voice command, etc.) by a user.  The vehicle may determine a route based on input from a GPS receiver and/or using a GPS navigation map.  In some examples, the vehicle may identify several possible routes to arrive at the indicated destination, and may compare one or more routes according to various criteria.  For example, the vehicle may identify two possible routes to arrive at the indicated destination, and may choose a route based on the amount of time predicted for each route.  The vehicle may present any identified routes on a vehicle display to allow a user to change one or more criteria (e.g., time, distance, energy efficiency, etc.) for selecting a route or to allow a user to manually select between various possible routes.” (P[0017] and Figure 1) (claimed navigation map – Jian Figure 2A), and “The danger map 202 can include one 
the claimed processing the data outside the road to label the roadside risky area as any of a school, lawn, bushes or sidewalk, “At block 230, in some examples, the vehicle may collect or receive perception data with information about the vehicle's surroundings (e.g., nearby objects, traffic conditions, road conditions, etc.).  In some examples, the perception data can indicate a dangerous incident or circumstance.  A dangerous incident or circumstance may include incidents and circumstances such as a vehicle collision, a near-miss, excessive vehicle acceleration, a motorcycle, a sharp turn, a blind corner, a school, a parking lot, and an area with many pedestrians, among others.” (P[0034] and Figure 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for alerting a driver to vehicle collision risks of Vose et al and the adjustments to driving actions of Gibson et al with the danger map having navigation routes that include traffic conditions, road conditions and a school of Jian in order to for a vehicle to operate based on current and previously observed driving conditions considering both user safety and vehicle efficiency (Jian P[0005]).
 Regarding claim 20 Vose et al teach the claimed preset map comprises independent map data, “The interface 500 may further depict a virtual representation of 
Regarding claim 21 Vose et al do not teach the claimed preset map comprises a region of interest layer having semantic information outside of road and risk reference information for automatic driving of the vehicle.  Jian teaches, “a danger map, or a portion thereof, may include a display of several danger values at associated locations of an HD navigation map” P[0024], “a danger map can be colored and/or shaded at every location displayed by the map, where the color and/or shading can indicate a danger value” P[0023], and the danger map may designate a dangerous incident or circumstance that may include incidents and circumstances such as a vehicle collision, a near-miss, excessive vehicle acceleration, a motorcycle, a sharp turn, a blind corner, a school, a parking lot, and an area with many pedestrians P[0034], the school, parking lot and area with pedestrians equates to the claimed semantic information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and method for alerting a driver to vehicle collision risks of Vose et al and the adjustments to driving actions of Gibson et al with the danger map having school, parking lots and pedestrians of Jian in order to for a 
Regarding claim 22 Vose et al do not teach the claimed roadside object feature information comprises a person, or an object beside a road including a guardrail, building, road sign or utility pole.  Jian teaches, “At 112, the vehicle may detect one or more dangerous characteristics of the vehicle's current surroundings.  In some examples, dangerous characteristics may include a vehicle collision, a near miss, an extreme velocity of another vehicle, excessive acceleration of another vehicle, motorcycles, pedestrians, parking lots, a sharp turn, a blind corner, construction, or debris, among other characteristics of a vehicle's surroundings.” (P[0018] and Figure 1), pedestrians equate to the claimed person, “the danger map 202 can include information associated with terrain, buildings, street markings and signs” P[0021], “The vehicle may collect perception data indicating a dangerous incident or circumstance directly, such as from outputs of the vehicle's various sensors detecting a dangerous aspect of the vehicle's surroundings.  The vehicle may also receive perception data indicating a dangerous incident or circumstance indirectly, such as by receiving notification (e.g., wirelessly from another vehicle, a remote server, a smart traffic signal, or other device) of an accident at a location ahead of the vehicle and along a planned route of the vehicle.” P[0035], the smart traffic signal equates to the claimed road sign, and “At block 230, in some examples, the vehicle may collect or receive perception data with information about the vehicle's surroundings (e.g., nearby objects, traffic conditions, road conditions, etc.).  In some examples, the perception data can indicate a dangerous incident or circumstance.  A dangerous incident or circumstance may include incidents 
Regarding claim 23 Vose et al teach the claimed risky road segment of a road is defined according to the road and the roadside risky area, the high risk areas or danger zones are displayed in Figures 5A thru 6B, the roads are displayed as in the navigation display (claimed road) and the circular hatched areas are the high risk areas or danger zones, the part of the danger zone that overlaps the road equates to the claimed roadside risky area and that zone would be defined as the claimed risky road segment of a road.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662